 


114 HR 1112 IH: Reciprocal Access to Tibet Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1112 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. McGovern (for himself, Mr. Pitts, Ms. Clark of Massachusetts, Ms. Tsongas, Mr. Ellison, and Mr. Marino) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote access for United States officials, journalists, and other citizens to Tibetan areas of the People’s Republic of China, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reciprocal Access to Tibet Act of 2015. 2.FindingsCongress finds the following: 
(1)The Chinese Government does not grant United States officials, journalists, and other citizens access to the People’s Republic of China on a reciprocal basis to the access the United States Government grants Chinese officials, journalists, and citizens. (2)The Chinese Government imposes greater restrictions on travel to Tibetan areas than to other areas of the People’s Republic of China. 
(3)Officials of the People’s Republic of China have stated that Tibet is open to foreign visitors. (4)The Chinese Government is promoting tourism in Tibetan areas, and has announced plans to make tourism a pillar industry for the region. 
(5)The Chinese Government requires foreigners to obtain permission from the Tibet Foreign and Overseas Affairs Office or from the Tibet Tourism Bureau to enter the Tibet Autonomous Region, a restriction that is not imposed on travel to any other provincial-level jurisdiction in the People’s Republic of China. (6)The Department of State reports that the Tibet Foreign and Overseas Affairs Office denied more than 10 requests for United States diplomatic access to the Tibet Autonomous Region between May 2011 and December 2012, and that when such requests are granted, diplomatic personnel are closely supervised and given few opportunities to meet local residents not approved by authorities. 
(7)The Chinese Government restricted United States consular access after an October 28, 2013, bus crash in the Tibet Autonomous Region, in which at least two Americans died and more than a dozen others, all from Walnut, California, were injured. (8)The Chinese Government has failed to respond positively to the United States Government’s request to open a consulate in Lhasa, Tibet Autonomous Region. 
(9)The Department of State reports that the Chinese government regularly denies requests by American diplomats, foreign journalists, and observers to visit Tibetan areas, and that those permitted to visit are subject to highly structured, government-organized tours that limit independent, objective reporting. (10)The Department of State reports that foreign diplomats who were permitted to travel in Tibetan areas outside the Tibet Autonomous Region were repeatedly approached by local police and sometimes forced to leave without reasonable explanation. 
(11)The Department of State reports that permission is not always granted to foreign tourists, and that when granted, Lhasa, Rikaze (Shigatse), and Shannan (Lhoka) are usually the only places in the Tibet Autonomous Region open to foreigners. (12)Foreign visitors also face restrictions in their ability to travel freely in Tibetan areas outside the Tibet Autonomous Region. 
(13)Foreign visitors to Tibetan areas are explicitly limited to tours that are tightly managed by authorities. (14)Restrictions on journalists’ access to Tibetan areas conflict with government regulations, adopted in 2008, lifting requirements that foreign journalists get permission of local authorities to travel in the country and interview Chinese citizens. 
(15)The United States Government generally allows journalists and other citizens of the People’s Republic of China to travel freely within the United States. The United States Government requires Chinese diplomats to notify the Department of State of their travel plans, and in certain situations, the United States Government requires Chinese diplomats to obtain approval from the Department of State before travel. However, where approval is required, it is almost always granted expeditiously. (16)The United States regularly grants visas to Chinese officials, scholars, and others who travel to the United States to discuss, promote and display the Chinese Government’s perspective on the situation in Tibetan areas, even as the Chinese Government restricts the ability of United States citizens to travel to Tibetan areas to gain their own perspective. 
(17)Chinese diplomats based in the United States generally avail themselves of the freedom to travel to United States cities and lobby city councils, mayors, and governors to refrain from passing resolutions, issuing proclamations, or making statements of concern on Tibet. (18)The Chinese Government characterizes statements made by United States officials about the situation in Tibetan areas as inappropriate interference in the internal affairs of China. 
3.DefinitionsIn this Act: (1)Tibetan areasThe term Tibetan areas includes— 
(A)the Tibet Autonomous Region (TAR); and (B)the prefectures and counties of the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the People’s Republic of China that the Chinese Government designates as Tibetan Autonomous areas. 
(2)Senior leadership positionsThe term senior leadership positions means— (A)at the provincial level, the Governor, the Vice Governor, the Party Secretary, the Party Disciplinary Committee Secretary, the Party Politics and Law Committee Secretary, the Organization Department Director, the Chairman of the Standing Committee of the People’s Congress for the Autonomous Region or Province, the Chairman of the Autonomous Region or Provincial Committee of the People’s Political Consultative Conference, the head of the Tibetan Autonomous Region Communist Party Committee United Front Work Department, the head of the Tibetan Autonomous Region Communist Party Committee Political and Legal Commission, the heads of the Tibetan Autonomous Region Public Security and State Security Bureaus, the Commander of the People’s Armed Police, the head of the Foreign and Overseas Affairs Office, the Director of the Tibet Tourism Bureau in the Tibet Autonomous Region, and the Party Secretary and Mayor of Lhasa and the relevant provincial capitals; 
(B)at the prefectural and county levels, the Party Secretary, the Deputy Party Secretaries, the prefecture and county heads and deputy heads, the Secretary General, and the Deputy Secretary General; (C)at the national level, the Director of the Communist Party Central Committee United Front Work Department, the Director of the State Ethnic Affairs Commission, the Director of the State Administration for Religious Affairs, the Director of the State Council Information Office, and the Director of the Foreign Affairs Office of the State Council Information Office; 
(D)at the regional level, the Regional People’s Armed Police and Military Commanders with jurisdiction in Tibetan areas; and (E)any other individual determined by the Secretary of State to be personally and substantially involved in the formulation or execution of policies in Tibetan areas. 
(3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Foreign Relations of the United States Senate. 4.Report to Congress (a)In generalNot later than 90 days after the date of the enactment of this Act and every 12 months thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that provides— 
(1)an assessment of the level of access Chinese authorities granted United States diplomats, journalists, and tourists to Tibetan areas in the People’s Republic of China, including a comparison with the level of access granted to other areas of the People’s Republic of China, a comparison between the levels of access granted to Tibetan and non-Tibetan areas in relevant provinces, and a description of the required permits and other measures that impede the freedom to travel in Tibetan areas; (2)a list of the persons in senior leadership positions in the Tibet Autonomous Region; 
(3)a list of the persons in senior leadership positions in the provinces of Sichuan, Qinghai, Yunnan, and Gansu Provinces of the People’s Republic of China; (4)a list of the persons in senior leadership positions in Kardze (Ganzi) Tibetan Autonomous Prefecture, Ngawa (Aba) Tibetan and Qiang Tibetan Autonomous Prefecture, Muli (Mili) Autonomous County of Sichuan Province, Tsonub (Haixi) Mongol and Tibetan, Tsojang (Haibei) Tibetan, Malho (Huangnan) Tibetan, Yulshul (Yushu) Tibetan, and Golog (Guoluo) Tibetan Autonomous Prefectures of Qinghai Province, Dechen (Diqing) Tibetan Autonomous Prefecture of Yunnan Province, and the Kanlho (Gannan) Tibetan Autonomous Prefecture and Pari (Tianzhu) Tibetan Autonomous County of Gansu Province; 
(5)a list of the persons in senior leadership positions at the national level as defined in section 3(2)(C); and (6)a list of the persons in senior leadership positions at the regional level as defined in section 3(2)(D). 
(b)Public availabilityThe report required under subsection (a) shall be made available on the website of the Department of State. 5.Inadmissibility of certain aliens (a)Ineligibility for visasAn alien is ineligible to receive a visa to enter the United States and ineligible to be admitted to the United States if such alien is on the list required by— 
(1)subsection (a)(2) of section 4, and if the Secretary of State determines that the requirements for specific official permission for foreigners to travel to the Tibet Autonomous Region remain in effect, or that the current permission system has been replaced by a requirement that has the same effect of requiring foreign travelers to gain a level of permission to enter the Tibet Autonomous Region that is not required for travel to other province-level entities in the People’s Republic of China; (2)subsections (a)(3) and (a)(4) of section 4, and if the Secretary of State determines that restrictions on travel by United States officials, journalists, and citizens to areas designated as Tibetan autonomous in the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the People’s Republic of China are greater than any restrictions on travel by United States officials, journalists, and citizens to areas in such provinces that are not so designated; or 
(3)subsections (a)(5) and (a)(6) of section 4, and if the Secretary of State determines that the requirement for a specific permission to enter Tibet pertaining to travel by foreigners to the Tibet Autonomous Region remain in effect, or that the requirement has been replaced by a regulation that has the same effect of requiring foreign travelers to gain a level of permission to enter the Tibet Autonomous Region that is not required for travel to other province-level entities in the People’s Republic of China, and if the Secretary of State determines that restrictions on travel by United States officials and citizens to areas designated as Tibetan Autonomous in the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the People’s Republic of China are greater than any restrictions on travel by United States officials and citizens to areas in such provinces that are not so designated. (b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of any alien who would be ineligible to receive such a visa or documentation under subsection (a). 
(c)Waiver for national interests 
(1)In generalThe Secretary of State may waive the application of subsection (a) or (b) in the case of an alien if the Secretary determines that such a waiver— (A)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or 
(B)is in the national security interests of the United States. (2)NotificationUpon granting a waiver under paragraph (1), the Secretary of State shall submit to the appropriate congressional committees a document detailing the evidence and justification for the necessity of such waiver, including, if such waiver is granted pursuant to subparagraph (B) of such paragraph, how such waiver relates to the national security interests of the United States. 
6.Visa policyIt is the sense of Congress that— (1)reciprocity forms the basis of diplomatic law and the practice of mutual exchanges between countries; 
(2)a country should give equivalent consular access to the nationals of another country in a reciprocal manner to the consular access granted by such other country to its own citizens; and (3)the Secretary of State, when granting diplomats from the People’s Republic of China access to parts of the United States, should take into account the extent to which the Government of the People’s Republic of China grants United States diplomats access to parts of the People’s Republic of China, including the level of access afforded to such diplomats to Tibetan areas. 
 
